Case 0:19-cv-62388-CMA Document 7 Entered on FLSD Docket 10/21/2019 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 19-62388-CIV-ALTONAGA/Seltzer

 HOWARD MICHAEL CAPLAN,

        Plaintiff,
 vs.

 P&R TROPICAR ENTERPRISES, INC.,

       Defendant.
 _____________________________________/

                                            ORDER

        THIS CAUSE came before the Court on Defendant’s Unopposed Motion to Extend

 Time to Respond to Complaint [ECF No. 6]. Being fully advised, it is

        ORDERED AND ADJUDGED that the Motion is GRANTED in part. Defendant

 shall file a response to Plaintiff’s Complaint no later than October 31, 2019. The deadline for

 compliance with the Order of October 3, 2019 [ECF No. 5] will not be extended.

        DONE AND ORDERED in Miami, Florida, this 21st day of October, 2019.




                                                       _________________________________
                                                       CECILIA M. ALTONAGA
                                                       UNITED STATES DISTRICT JUDGE

 cc:    counsel of record
